DETAILED ACTION
	This action is in response to the amendment filed July 1, 2022. The Examiner acknowledges that claims 1, 6, 7, 8, & 15 were amended, claim 16 was canceled, and claim 21 was newly added. Therefore, claims 1-15 & 17-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed July 1, 2022, with respect to the prior 35 U.S.C. 101 & 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, 17-19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Patent Application Publication No. 2011/0207525; hereinafter “Allen”) in view of Fox et al. (U.S. Patent Application Publication No. 2019/0019373; hereinafter “Fox”).
	Claim 1: Allen discloses the invention substantially as claimed including: an electronic gaming machine providing player access to higher tiers or levels of wagering games (figures 8-10), the electronic gaming machine comprising: 
a display device (figure 2[primary display 14] or figure 8[display 814]); 
at least one memory device (figure 2[memory 44]); and 
at least one processor (figure 2[CPU 42]) in communication with the at least one memory device, wherein the at least one processor executes instructions (paragraph 0035) to: 
store a plurality of wagering games, including a first wagering game, a second wagering game, and a third wagering game (figures 8-10 and paragraphs 0056-0059, wherein wagering games 860a, 860b, 860c, and 860d are wagering games stored in association with the electronic gaming machine, such as in a memory thereof or the like); 
execute the first wagering game (figures 8-10 & paragraphs 0056-0059, wherein Allen discloses executing a first wagering game); 
receive a player identifier associated with a player account (figures 8-10 & paragraphs 0056-0059, wherein Allen discloses a player may be identified via a player card or username/password as a means to receive a player identifier associated with a player account in order to determine virtual assets associated with the player account; see also abstract: “virtual assets in a player account” and paragraph 0054); 
determine, during execution of the first wagering game, that the player account has access to the second wagering game and the third wagering game based, at least in part, on the player identifier (figures 8-10 & paragraphs 0056-0059, wherein Allen discloses that during play of a selected wagering game, such as the first wagering game, the player can achieve medals or other virtual assets, which increase the player’s status, level or the like, such that during play the player’s status is indicated in asset status field 986, and during said play because the player has collected additional virtual assets to increase their status, the player is able to achieve additional or improved eligibility to unlock previously locked wagering games, such as wagering game 860b being identified as locked in figure 8 and identified as unlocked wagering game 1060b in figure 10); 
control the display device to display, during execution of the first wagering game, a list of at least the second wagering game and the third wagering game (figures 8-10 & paragraphs 0056-0059, wherein Allen discloses that the player is able to access the selection screen as depicted during play of the wagering game, such that a list of the plurality of wagering games is displayed on the display device); 
receive, in response to displaying the list, a selection of one of the second wagering game or the third wagering game (figures 8-10 & paragraphs 0056-0059, wherein Allen discloses upon the player unlocking the second and/or third wagering game, the player is eligible to select the correspond game(s)); and 
execute the selected one of the second wagering game or the third wagering game (figures 8-10 & paragraphs 0056-0059, wherein Allen discloses upon selecting one of the unlocked wagering games upon improved eligibility, the wagering game may be executed).
Allen discloses the invention substantially as claimed except for explicitly disclosing that each of the first wagering game has a first RTP, the second wagering game has a second RTP, and the third wagering game has a third RTP, wherein the first RTP and the second RTP are different. Regardless of the deficiency, the Examiner submits that those having ordinary skill in the art would have possessed the common knowledge and routine skill to implement wagering games of different RTPs, such as better or higher RTPs in each subsequent wagering game within the Allen invention to provide players with improved or better gaming experiences (as suggested by Allen; paragraph 0058). Fox provides such a teaching of offering wagering games of improved or better RTPs when players have achieved higher statuses, such as a player having a VIP status being provided wagering games of improved RTP versus a player not having a VIP status (paragraphs 0093-0095). Applying the Fox teaching to Allen would result in a prima facie obvious invention incorporating Allen’s teachings of providing a plurality of wagering games that are unlockable by increasing a player’s status through gameplay collection of virtual assets to achieve access to wagering games offering improvements to the gaming experience, such as improved return to player percentages for higher status players as taught by Fox as a player improves their eligibility to player higher and higher tier wagering games in the Allen invention. Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to have modified Allen with the teachings of Fox to implementing wagering games of differing/higher RTP as one such means to provide the improved gaming experience sought after by the Allen invention offering access to wagering games only upon achieving higher achievements.
Regarding claim 8, all of the above applies, and further the combination of Allen & Fox reasonably makes obvious the invention as claimed, including 
storing a plurality of RTP access levels associated with a plurality of player accounts (i.e. the combination of Allen & Fox would store access levels associated with the plurality of games of differing RTPs, thus store RTP access levels associated with different player accounts); 
receive, from an electronic gaming machine, a message including a player identifier associated with a player account of the plurality of player accounts (i.e. the combination of Allen & Fox would enable the gaming machine to send a message with the player’s card information or other identifier to the virtual asset server); 
determine an RTP access level of the plurality of RTP access levels associated with the player identifier (i.e. the combination of Allen & Fox would enable the virtual asset server of Allen to determine the associated RTP access level associated with the player identifier in the message to enable the gaming machine to control the display to appropriately display wagering games of different RTP that the player is eligible to access); and 
transmit, to the electronic gaming machine, the determined RTP access level for the player account (i.e. the combination of Allen & Fox would thus transfer the determination to the electronic gaming machine to perform the display control to display the eligible wagering games of different RTP), 
wherein the electronic gaming machine is programmed to i) determine, based upon the RTP access level for the player account and during execution of a base game, a plurality of wagering games to which the player account has access, ii) cause display, during execution of the base game, of a list of games comprising the plurality of wagering games and iii) execute a selected wagering game of the plurality of wagering games in response to a selection of at least one of the plurality of wagering games (i.e. the combination of Allen & Fox would enable the gaming machine to perform this functionality as detailed above with respect to claim 1).
Regarding claim 15, all of the above applies, and further the combination of Allen & Fox reasonably makes obvious the invention as claimed, including a method for providing player access to higher return to player (RTP) wagering games on an electronic gaming machine (see discussion of claim 1 above), the method comprising: 
providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on a display of the electronic gaming machine, an initial wagering game, the initial wagering game associated with an initial RTP (see discussion of claim 1 above); 
determining that a player account of the initial wagering game satisfies at least one eligibility criterion, wherein satisfaction of the at least one eligibility criterion is a prerequisite to granting the access to a plurality of additional wagering games, at least some of the additional wagering games associated with a higher RTP than the initial RTP of the initial wagering game (see discussion of claim 1 above); 
persistently storing, in response to determining that the player account has satisfied the at least one eligibility criterion, an indication that the player account has been granted access to the plurality of additional wagering games (see discussion of claim 1 above); and 
providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on the display of the electronic gaming machine and while the initial wagering game is being executed, a list of the plurality of additional wagering games for selection (see discussion of claim 1 above).
Claim 2: Allen discloses the second wagering game (e.g. the locked game 860b of figure 8) is associated with a loyalty program tier and accessible when the player account is at or above the associated loyalty program tier (paragraphs 0054-0059, wherein Allen discloses a player identifier is associated with a player account which stores a variety of information regarding the player’s status, such that the locked game 860b changes to the unlocked state as depicted in figure 10 upon the player achieving an improved eligibility associated with the player’s account interpreted as a loyalty program with tiers).
Claim 3: Allen discloses controlling the display device to display the first wagering game in the list with the second wagering game and the third wagering game, whereby the processor is configured to permit continued play of the first wagering game (figure 10 of Allen displays the list of the plurality of wagering games after the second wagering game is unlocked, however the player is enabled to select any of the games, and thus may select to continue playing the first wagering game).
Claim 4: Similarly to the combination of Allen and Fox detailed above, the same discussion applies to a fourth wagering game having a fourth RTP, such that Allen teaches obtaining improved eligibility to unlock more and more games, and Fox provides a teaching of improving RTP for higher status players, the combination similarly makes obvious, for at least the same reasons discussed above with respect to claim 1, determining, during execution of the selected one of the second wagering game or the third wagering game and based upon an updated player eligibility criterion, that the player account has access to a fourth wagering game, wherein the fourth wagering game is associated with a fourth RTP that is greater than the first RTP, the second RTP, and the third RTP (e.g. based on Fox’s teachings, each subsequent game can improve the RTP as a means to improve the RTP for various player statuses) and execute the fourth wagering game in response to at least selection of the fourth wagering game from the list as depicted in Allen’s figure 10 when the fourth wagering game is unlocked.
Claim 5: Allen discloses transmitting, to a remote server (abstract: “virtual asset server”), the player identifier; and receive, from the remote server, a determination that the player account has access to the second wagering game, wherein the remote server is programmed to determine that the player account has access to the second wagering game based on one or more eligibility criteria (paragraph 0065).
Claim 6: Allen discloses controlling the display device to display a preview of a fourth wagering game having a fourth RTP prior to determining that the player account has access to the fourth wagering game, the fourth RTP greater than the first RTP, the second RTP, and the third RTP; and receive, in response to displaying the preview of the fourth wagering game, a selection of the preview of the fourth wagering game; and execute the fourth wagering game for one of i) a predetermined period of time or ii) a predetermined number of spins of a plurality of reels of the fourth wagering game.
Claim 7: The combination of Allen & Fox discloses the invention substantially as claimed except for explicitly detailing receiving an indication that the player account has stopped playing; stop execution of the selected one of the second wagering game or the third wagering game; and execute the first wagering game, whereby the second wagering game is deactivated, and whereby only a single wagering game is executable by the electronic gaming machine at a time. Regardless of the deficiency, it would have been obvious to one of ordinary skill in the art to reset the gaming machine to default settings such as allowing only the first wagering game to be executed and resetting additional gaming machines to a status (e.g. locked or the like) associated with no player account, as Allen discloses providing differing features based on player’s who play with the player card versus players who do not (paragraph 0057). Those skilled in the art would have possessed the common knowledge and routine skill to implement well established mechanisms to reset gaming machines to default settings upon a player leaving or pulling their player card from a gaming machine, as the combination of Allen & Fox are directed to improvements in association with a player’s account, such that if the player stops playing, it appears prima facie obvious to reset the gaming machine for a subsequent player who may or may not be of equal status to the player who stopped playing.
Claims 9-11: The combination of Allen & Fox discloses storing a plurality of eligibility criteria associated with the plurality of RTP access levels and determining an RTP access level of the plurality of RTP access levels associated with each of the plurality of player accounts based on the plurality of eligibility criteria (Allen, paragraph 0053 & Fox, paragraph 0093, where these teachings as combined set forth eligibility criteria associated with RTP access levels, such as a VIP tag associated with a player account to provide access to a particular wagering game or the like, thus enable determining an RTP access level associated with a player account based on the eligibility criteria). The combination further teaches receiving one or more behaviors associated with the player account and comparing the one or more behaviors to the plurality of eligibility criteria to determine the RTP access level associated with the player account (e.g. quantities of virtual assets collected as compared to a required number to achieve a certain access level).  The combination further teaches determining an update to the RTP access level associated with the player account based on the comparison, store the updated RTP access level, and transmit the updated RTP access level to the electronic gaming machine (i.e. as the player achieves a higher and higher level, the Allen/Fox combination would continually monitor, as suggested by Allen, to determine what virtual assets were collected, and updating statuses accordingly, as indicated in the status area of figure 9).
Claim 12: See discussion of claim 2 regarding at least loyalty program tiers.
Claim 13: See discussion of claim 7.
Claim 17: See discussion of claim 1 & 3.
Claim 18: Allen discloses multiple gaming machines in a gaming machine network (figure 5), such that any of the gaming machines can be utilized to perform the functionality detailed above, thus as a player ceases playing a first gaming machine and moves to a second gaming machine, the combination of Allen & Fox detailed above similarly applies to a second gaming machine, including receiving, via a second electronic gaming machine, a player identifier associated with the player account; retrieving the indication that the player account has been granted access to the plurality of additional wagering games; and providing a control instruction to the second electronic gaming machine that causes the second electronic gaming machine to display, on a display of the second electronic gaming machine, the plurality of additional wagering games (i.e. the player identifier is sent to the virtual asset server to retrieve the player’s account information to enable the gaming machine to configure access to one or more wagering games accordingly; Allen, paragraphs 0053, 0065).
Claim 19: See discussion of claims 9-11.
Claim 21: Allen discloses that based upon determining that the player account has access to the second wagering game and the third wagering game, control the display device to display a celebration graphic indicating that the player account has been granted access to the second wagering game and the third wagering game (figure 10 depicts “unlocked” over wagering game 1060b, which is interpreted as a celebration graphic indicating the player account has been granted access to the second wagering game, which is equally applicable to the third wagering game upon access granted to the third wagering game).

Claims 6, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen & Fox, as applied to claims 1-5, 7-13, 15, 17-19, & 21, where applicable, in further view of Singer et al. (U.S. Patent Application Publication No. 2017/0337775; hereinafter “Singer”).
	Claims 6, 14, & 20: The combination of Allen & Fox discloses the invention substantially as claimed except for explicitly disclosing controlling the display device to display a preview of a fourth or additional wagering game having higher RTP than previous games, prior to determining that the player account has access to the fourth wagering game; receiving, in response to displaying the preview of the fourth wagering game, a selection of the preview of the fourth wagering game; and executing the fourth wagering game for one of i) a predetermined period of time or ii) a predetermined number of spins of a plurality of reels of the fourth wagering game. Regardless of the deficiency, Singer discloses a gaming system in which a list of games is displayed on a display device of an electronic gaming machine, such that certain games are in unlocked state and certain games are in locked state, whereby Singer further discloses that locked games may be moved to a preview state, enabling the games to be previewed. While Singer does not explicitly detail the longevity of a preview state, such as for a predetermined number of spins or predetermined time, the very essence of previewing a game is interpreted as a temporary use of the game thus, at least some time period of preview state being activated appears implied. While Singer is not directed to any specificity of RTP for games, the combination of Allen & Fox set forth the obviousness of a plurality of wagering games having different RTP, such as successively locked games that are unlocked, based on a player’s account status obtained from prior gameplay, having better or higher RTPs. Accordingly, the teachings of Singer would have led one skilled in the art to modify the Allen/Fox combination with the teachings of Singer to provide players with a preview to higher RTP games, such as the fourth or additional wagering game, for some predetermined longevity, so as to encourage players to meet existing eligibility criterion to unlocked those additional wagering games from merely a preview state to a fully unlocked state. Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to have modified Palmisano with the teachings of Singer in order to provide higher RTP game previews for players to utilize temporarily, which in turn would encourage or entice certain players to wager more, achieve a higher loyalty status, or the like based on eligibility criterion required to met in order to fully unlock the previewed game.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715